— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered February 3, 1987, convicting him of criminal possession of a weapon in the second degree, reckless endangerment in the first degree and assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant is not entitled to reversal on the ground of prosecutorial misconduct. The record reveals that the summation of the prosecutrix was, in large part, a response to defense counsel’s attack on the credibility of the sole com*585plaining witness. Nor did her brief questioning of the defendant with respect to where he was born and when, not how, he entered this country, give rise to the inference that the defendant was an illegal alien (see, People v Torriente, 131 AD2d 793, 794).
We also find that the evidence supported the defendant’s conviction of reckless endangerment in the first degree. The complainant testified that the defendant put a gun to his head and that he thereafter heard a clicking noise, and further testimony established that the gun was partially loaded and operational, and that one of the cartridges may have misfired.
We have considered the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Rubin, Spatt and Balletta, JJ., concur.